Case: 1:19-cv-00103-GHD-RP Doc #: 37 Filed: 06/11/20 1 of 1 PagelD #: 90

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF MISSISSIPPI

ABERDEEN DIVISION
JENNIFER LYNN EDWARDS PLAINTIFF
VS. CIVIL ACTION NO: 1:19-CV-103-GHD-RP
ALCORN COUNTY, MISSISSIPPI DEFENDANTS
ORDER OF DISMISSAL

The Complaint [Doc. 1] filed herein by Plaintiff against the Defendant, Alcorn County,
Mississippi, together with the civil claims stated therein and the demands made or which might have
been made for relief therein by the Plaintiff, shall be, and the same hereby are, DISMISSED WITH
PREJUDICE. The terms and conditions of a confidential settlement by and between the parties have
been satisfied and entry of the instant order has been requested by all parties.

ACCORDINGLY, it is hereby ORDERED that this action is DISMISSED WITH

PREJUDICE.

This the 14 day of June, 2020.

SENIOR U.S. DISTRICT JUDGE

 
